Citation Nr: 1436485	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleeping problems. 

3.  Entitlement to service connection for mild restrictive ventilatory defect (claimed as breathing problems and shortness of breath).

4.  Entitlement to service connection for diverticulitis status post colon resection with residuals (claimed as parts of colon removed), to include as secondary to service-connected gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS).

5.  Entitlement to service connection for a left knee disability (claimed as left knee pain), to include as secondary to service-connected lumbar spine disability.

6.  Entitlement to service connection for a right knee disability, to include maltracking of right patella (claimed as right knee pain), to include as secondary to service-connected lumbar spine disability. 

7.  Entitlement to service connection for non-insertional Achilles tendonitis, bilateral ankles (claimed as bilateral ankle pain).

8.  Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to March 1995.  The evidence of record reflects that he served in Bahrain from January 1991 to May 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Nashville, Tennessee, RO.  A transcript of this hearing has been associated with the claims file.

In January and November 2013, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in August 2013 and March 2014 supplemental statements of the case (SSOCs). Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that the Veteran was previously unrepresented in this appeal.  However, he clarified with the Board in July 2014 that he is now represented by the Veterans of Foreign Wars of the United States (VFW).  The Board further notes that a June 2011 VA Form 21-22 appointing VFW as the Veteran's representative is of record, and the Veteran and his representative have clarified that this form has not been revoked.  Accordingly, the Board concludes that the Veteran is now represented by VFW in this appeal.  

The Board further notes that in the July 2014 Informal Hearing Presentation, the Veteran's representative stated that the Veteran has submitted evidence since the March 2014 SSOC.  The Veteran's representative further stated that a waiver of this evidence is not requested and that the Veteran's claims be remanded to the agency of original jurisdiction (AOJ) for consideration of this evidence.  See 38 C.F.R. 
§§ 19.9, 20.1304(c) (2013).  However, the evidence received since the March 2014 SSOC consists of statements from the Veteran related to a denial of entitlement to service connection for PTSD as well as mental health treatment records.  Crucially, these records do not reference the Veteran's claims currently on appeal.  As such, the Board finds that remand only for consideration of this evidence by the AOJ is not necessary.  

In a statement dated September 2013, the Veteran raised a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  He has also referenced a claim of service connection for PTSD in statements dated April 2014.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.
The Board also notes that in a February 2014 VA examination, the examiner opined that the Veteran's diagnosed dysphagia and Schatzki's ring are related to his service-connected GERD with IBS.  As the Veteran has not claimed that either of these disabilities are related to his GERD with IBS, the Board will refer this matter to the AOJ for appropriate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the records in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of the electronic records.

The issues of entitlement to service connection for sleeping problems, bilateral hearing loss, diverticulitis status post colon resection with residuals, mild restrictive ventilatory defect, and a bilateral foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been shown to currently have non-insertional Achilles tendonitis of the bilateral ankles that is related to his military service.  

2.  The Veteran's right and left knee pain are due to diagnosable disorders and as such, are not due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness.

3.  The Veteran's right knee disability is not related to his military service.

4.  The Veteran's left knee disability is not related to his military service.



CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed non-insertional Achilles tendonitis of the bilateral ankles was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A right knee disability was not incurred in or aggravated by active service and is not presumed due to an undiagnosed illness as a result of service in the Southwest Asia Theater of operations during the Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

3.  A left knee disability was not incurred in or aggravated by active service and is not presumed due to an undiagnosed illness as a result of service in the Southwest Asia Theater of operations during the Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for have non-insertional Achilles tendonitis of the bilateral ankles and right and left knee disabilities.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in January and November 2013, the Board remanded these claims and ordered either the AOJ or the AMC to obtain outstanding medical treatment records and provide the Veteran with a VA examination for his ankles and knees.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding VA treatment records have been obtained and associated with the Veteran's claims folder.  Furthermore, medical opinions were obtained as to the etiology of the Veteran's ankle and knee disabilities in February 2013 and January 2014.  The Veteran's claims were readjudicated via the August 2013 and March 2014 SSOCs.  

Accordingly, the Board's remand instructions have been substantially complied with regarding the Veteran's non-insertional Achilles tendonitis of the bilateral ankles and right and left knee disability claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in February 2009, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's ankle and knee symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to a relationship between the Veteran's ankle and knee disabilities and his military service, or alternatively his service-connected lumbar spine disability.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R.        § 3.103(c)(2).

The Veteran was afforded a VA examination for his knees and ankles in February 2013 with addendums obtained in January 2014.  He was also afforded a VA examination for his knees in May 2009.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that these VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that the Veteran indicated on his January 2009 claim that he has sought medical treatment at Medina General Hospital, Akron General Hospital, Rheas Clinic, Memphis Gastroenterology, Campbell Clinic of Orthopaedics, and Methodist Le Bonheur.  The claims folder contains medical records from Memphis Gastroenterology, Campbell Clinic of Orthopaedics, and Methodist Le Bonheur. However, the claims folder does not contain any records from Medina General Hospital, Akron General Hospital, or Rheas Clinic.  Pursuant to the November 2013 Board Remand, in a November 2013 letter, the AMC requested that the Veteran return a signed and dated VA Form 21-242 Authorization and Consent to Release Information in order to obtain all records from Medina General Hospital, Akron General Hospital, and Rheas Clinic.  As evidenced by the claims folder, the Veteran did not return a signed and dated medical authorization form.    

Although the absence of the private treatment records from Medina General Hospital, Akron General Hospital, and Rheas Clinic is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records.  The Veteran has an obligation to assist VA in the development of his claims by providing a signed and dated medical authorization form.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He presented testimony before the undersigned in June 2011.  

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for non-insertional Achilles tendonitis of the bilateral ankles and right and left knee disabilities.




Service connection for non-insertional Achilles tendonitis of the bilateral ankles

The Veteran has asserted that he has experienced ankle problems since his active duty service.  He also indicated his Achilles tendons or ankle problems stem from his service-connected lumbar spine disability.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).

Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board initially notes that the Veteran's service treatment records reflect that the Veteran broke his left ankle prior to service in June 1984.  To the extent that there is a question as to whether the Veteran had a preexisting left ankle disability that was aggravated by his military service, the Board notes that although a history of left ankle fracture was noted on his January 1989 enlistment examination, he was not diagnosed with a left ankle disability at that time.  Rather, the then-current examination of the ankle was normal.  Therefore, there is no defect noted at entry, and the presumption of soundness applies.  

The presumption cannot be rebutted unless there is clear and unmistakable evidence that the left ankle disability pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board observes that the Veteran's service treatment records during his period of active duty do not document symptoms associated with the prior fracture, but rather with the Achilles tendon.  Moreover, a VA examiner reported in a January 2014 report that although the Veteran had a broken ankle prior to service, this healed without any incident and was fully healed by the time the service related activities started.  There is no medical opinion to the contrary.  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's current left ankle disability pre-existed his military service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

As will be discussed below, the Board finds that the competent and probative evidence of record indicates that the Veteran's non-insertional Achilles tendonitis of the bilateral ankles is related to his military service.  As such, the Board will only consider the Veteran's claim on a direct basis.  

As noted above, in order for service connection to be granted on a direct basis, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

It is undisputed that the Veteran currently suffers from bilateral Achilles tendonitis.  See, e.g., the January 2014 VA examination report.  Hickson element (1) is, therefore, satisfied.

Turning to Hickson element (2), in-service incurrence of an injury or disease, a review of the Veteran's service treatment records reflects that the Veteran was treated many times throughout service for bilateral ankle problems.  Hickson element (2) is, therefore, satisfied.

Turning to Hickson element (3), nexus, the competent and probative evidence demonstrates that the Veteran's currently diagnosed non-insertional Achilles tendonitis of the bilateral ankles is related to his military service.  Specifically, the Veteran was afforded a VA examination in February 2013.  After examination of the Veteran and consideration of his medical history, the VA examiner essentially concluded that Achilles tendonitis initiated in service.  Furthermore, in a January 2014 addendum, the examiner concluded that it is more likely than not that the Veteran's initial Achilles tendonitis was then later aggravated by service-related activities.  The examiner's rationale for his conclusion was based on his finding that insertional tendonitis may be aggravated by running, walking, carrying large objects, or marching.  He further noted the service treatment records that document treatment for bilateral ankle pain on several occasions.  

The February 2013 VA examination report with January 2014 addendum was based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board notes that another VA examiner concluded in a May 2009 report that the Veteran's non-insertional Achilles tendonitis of the bilateral ankles is related to his current activities and not his activities in the past.  Therefore, his non-insertional Achilles tendonitis is not caused by his military activity.  However, the May 2009 VA examiner did not specifically consider the Veteran's in-service treatment for bilateral ankle pain and did not address the possibility that the Veteran has experienced recurring ankle problems that had their onset in service.  Moreover, this opinion does not address the other current diagnoses of record, to include right ankle sprain.  As such, the Board finds the May 2009 VA examination to be of no probative value in evaluation of the Veteran's claim.  

In short, based on the total record, the Board finds that there is sufficient competent medical evidence to indicate a positive nexus between the Veteran's current disability and his military service.  Hickson element (3), and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for non-insertional Achilles tendonitis of the bilateral ankles.  The benefit sought on appeal is therefore granted.  

Service connection for right and left knee disabilities

The Veteran has asserted that he has experienced knee problems since his active duty service.  He also indicated his knee problems stem from his service-connected lumbar spine disability.

Pertinent legal criteria

The law and regulations pertaining to service connection have been set forth above and will not be repeated here.

Service connection may be granted to any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asian Theater of operations during the Persian Gulf War. 

In this case, the Veteran's DD Form 214 reflects service in the Southwest theater of operations during the Persian Gulf War and that his military occupational specialty (MOS) was a medical technician.

There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4). 

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(c). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).
 
Undiagnosed illness consideration

To the extent that the Veteran contends that his right knee pain, to include maltracking of the patella, and left knee pain are due to undiagnosed illness incurred in Southwest Asia, the Board finds that his orthopedic complaints stem from diagnosable disorders, namely chondromalacia of the right and left knees.  As these disorders have been diagnosed, the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317 (2013).  However, the Board will consider the Veteran's claims on a direct and secondary basis.  

Presumptive service connection

The Board notes that the record does not reflect medical evidence showing arthritis of either the right or left knee.  Accordingly, the provisions of 38 C.F.R. §§ 3.307, 3.309 pertaining to service connection on a presumptive basis are not for consideration.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct or secondary basis is warranted.  

Direct service connection

As detailed above, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of chondromalacia of the right and left knees.  See, e.g., the February 2013 VA examination report.  Accordingly, element (1), current disability, is satisfied as to both claims.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran asserts that he experienced knee pain in service from lifting patients all the time as a corpsman.  The Board notes that the Veteran's service treatment records are absent complaints of or treatment for a right or left knee disability.  However, the Veteran is competent to attest to experiencing such pain during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, the Veteran is competent to report the circumstances of experiencing knee pain from lifting patients during service.  Furthermore, the Board finds that the Veteran's report of knee pain is credible.  There is nothing in the claims folder to suggest that the Veteran did not sustain the knee pain as described.  As such, Hickson element (2) is arguably satisfied as to both claims.    

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current right and left knee disabilities are related to his military service.

Specifically, the Veteran was afforded a VA examination in February 2013.  After examination of the Veteran and review of his claims folder, to include his report of knee pain, the VA examiner concluded that the Veteran likely has bilateral knee chondromalacia, which is a self-limited and multifactorial disease, and may be caused by aging, genetics, activities of daily living, or sports.  The examiner did not see any connection between the Veteran's service related sprain and his current knee condition.  Moreover, with regard to the maltracking of the right knee, the May 2009 VA examiner concluded after examination of the Veteran and consideration of his medical history that the maltracking of the right knee is not related to the Veteran's military service.  On the contrary, the examiner opined that the maltracking of the right knee is related to the Veteran's genetic and anatomic makeup.  

The May 2009 and February 2013 VA examination reports were based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom, supra.  Additionally, the VA examiners' opinions are consistent with the Veteran's documented medical history, which is absent any report of symptomatology of a right or left knee disability for many years after service.  The February 2013 VA examiner also considered the Veteran's report of in-service knee pain, and determined that his current knee disabilities are not related to the in-service knee pain.  

The Board notes the Veteran's representative's contention in the July 2014 IHP that the VA examiners only considered the Veteran's service treatment records when evaluating the knee disabilities.  However, the representative also mentioned that the examination reports note that chondromalacia should resolve in 6 to 12 weeks, thereby indicating that the examiners considered medical literature in providing the medical opinions.  Despite these seemingly contradictive statements, the Board notes that as discussed above, the February 2013 and May 2009 VA examiners considered the Veteran's entire medical history, to include his complaints of knee pain, aging, and genetics as well as activities of daily living in finding that his knee disabilities are not related to his military service. 

The Veteran has not submitted a medical opinion to contradict the VA examiners' opinions.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including knee pain), has presented no clinical evidence of a nexus between his right or left knee disabilities and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current right or left knee disabilities.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of orthopedics to render medical opinions, the Board must find that his contention with regard to a nexus between his right and left knee disabilities and military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

The Board notes that it is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection.  However, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed above, in this case, the Veteran's right and left knee disabilities are not manifested by arthritis.  Therefore, establishment of service connection on the basis of continuity of symptomatology is not warranted as to these claims.

Secondary service connection

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin, supra.

As discussed above, with respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of chondromalacia of the right and left knees.  See, e.g., the May 2009 and January 2014 VA examination reports.  Accordingly, element (1), current disability, is satisfied as to both claims.  Additionally, the Veteran is currently service-connected for a lumbar spine disability.  Element (2) is therefore also satisfied.    

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current right and left knee disabilities are due to or aggravated by his lumbar spine disability.

Specifically, the Veteran was afforded a VA examination in February 2013 with an addendum obtained in January 2014.  After examination of the Veteran and review of his claims folder, the VA examiner concluded in the January 2014 addendum that the Veteran's right and left knee disabilities are less likely than not related to or aggravated by his lumbar spine disability.  The examiner's rationale for his conclusion was based on his finding that chondromalacia of the patella of the right and left knees is a self-limiting phenomenon that has no relation to lumbar back pain or disability.  He further reported that chondromalacia should resolve in 6-12 weeks, and may actually be due to variety of causes, from aging, genetics, activities of daily living, or sports.  

The February 2013 VA examination report with January 2014 addendum were based upon thorough examination of the Veteran and analysis of his entire history.  See Bloom, supra.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a), supra.

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his right and left knee disabilities and his service-connected lumbar spine disability.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service-connected lumbar spine disability.  That is, the Veteran is not competent to opine on matters such as the etiology of his current right and left knee disabilities.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of orthopedics to render medical opinions, the Board must find that his contention with regard to a nexus between his right and left knee disabilities and service-connected lumbar spine disability to be of no probative value.  See 38 C.F.R. § 3.159(a)(1), supra.  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

Accordingly, the Veteran has not presented competent and probative evidence of a link between his right and left knee disabilities and his service-connected lumbar spine disability.  Element (3) of the required criteria for an award of service connection is not met, and the Veteran's claims fail on this basis.  
 
Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right and left knee disabilities, to include as secondary to service-connected lumbar spine disability.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for non-insertional Achilles tendonitis, bilateral ankles (claimed as bilateral ankle pain) is granted.

Entitlement to service connection for a left knee disability (claimed as left knee pain), to include as secondary to service-connected lumbar spine disability is denied.

Entitlement to service connection for a right knee disability, to include maltracking of right patella (claimed as right knee pain), to include as secondary to service-connected lumbar spine disability is denied. 


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims of entitlement to service connection for bilateral hearing loss, sleeping problems, a bilateral foot condition, mild restrictive ventilatory defect, and diverticulitis.

With regard to the Veteran's bilateral hearing loss, the Board most recently remanded this claim in November 2013 for a nexus opinion from the VA examiner who conducted a January 2013 VA audiological examination or other audiologist as to the etiology of the Veteran's bilateral hearing loss.  In providing the opinion, the examiner was to consider the Veteran's in-service noise exposure as well as his report of decreased hearing since discharge from service.  With respect to the Veteran's sleeping problems claim, the Board most recently remanded this claim in November 2013 for a nexus opinion from a VA psychologist who conducted a February 2013 VA psychological examination or other medical professional as to the etiology of the Veteran's sleeping problems.  The examiner was to report whether the Veteran currently has a sleep disability, to include primary insomnia, and if so, whether such disability was incurred or aggravated by his active duty service.  If the examiner was unable to provide a diagnosis for the Veteran's claimed sleep problems, the examiner should determine whether the Veteran has sleep disturbances that are related to an "undiagnosed illness."  

A review of the record reveals that no additional opinions were obtained as to the Veteran's bilateral hearing loss and sleeping problems claims as directed by the Board in the November 2013 remand.  In light of the foregoing, the Board finds that another remand for compliance with the November 2013 remand instructions as to these claims is warranted.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand). 

With regard to the Veteran's claim of service connection for a bilateral foot condition, the Board most recently remanded this claim in November 2013 in order to provide the Veteran with a VA examination to determine the etiology of his bilateral foot condition, to include whether it is caused or aggravated by his service-connected lumbar spine disability.  

Following the November 2013 Board remand, an opinion as to the etiology of the Veteran's bilateral foot condition was obtained in December 2013.  The Board notes that an examination was not obtained as the examiner determined that the existing medical evidence provided sufficient information on which to prepare the Disability Benefits Questionnaire and such an examination would likely provide no additional relevant evidence.  However, the Board remanded the Veteran's claim, in part, in order for the examiner to elicit from the Veteran a history of his symptoms relating to the bilateral foot condition.  After review of the Veteran's claims folder, the examiner opined that the Veteran currently suffers from bilateral plantar fasciitis and that it is less likely than not that the bilateral plantar fasciitis is related to the Veteran's military service.  The examiner's rationale for his conclusion was based on his review of the Veteran's claims folder, to include the diagnosis of nondisplaced fracture of the left ankle in 1984 and subsequent left ankle sprain in 1992 and diagnosis of right ankle sprain in 1994.  He thereafter stated that the Veteran's bilateral plantar fasciitis is unlikely related to his previous ankle sprains during active military service.  Pertinently, the examiner did not state why the plantar fasciitis is related to the previous ankle sprains or is otherwise not related to the Veteran's military service.  As such, the Board finds that the rationale provided by the VA examiner is inadequate for evaluation purposes.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  

Additionally, the examiner concluded that the Veteran's plantar fasciitis is unlikely related to his service-connected lumbar spine disability as plantar fasciitis is a multifactorial disease and unlikely affected by his back condition.  However, he did not state what other factors caused the Veteran's bilateral plantar fasciitis.  Further, he did not provide an opinion as to whether the Veteran's bilateral plantar fasciitis was aggravated by his lumbar spine disability.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Accordingly, the Board finds that remand is warranted for a supplemental opinion as to whether the Veteran's bilateral foot condition is related to his military service or was alternatively caused or aggravated by his lumbar spine disability.  See Stegall, supra.  

With regard to the Veteran's diverticulitis status post colon resection with residuals claim, the Board most recently remanded this claim in November 2013 in order to obtain a supplemental opinion from a VA examiner who provided an examination in February 2013 or other appropriate medical professional to determine whether the Veteran's diverticulitis is related to his military service, to include his reports of being exposed to chemical and biological weapons during routine details, or whether it is alternatively secondary to his service-connected GERD with IBS.    

Following the November 2013 Board remand, an opinion as to the etiology of the Veteran's diverticulitis was obtained in January 2014 from an appropriate medical professional.  After review of the Veteran's claims folder, the examiner opined that it is less likely than not that the Veteran's diverticulitis status post colon resection with residuals was caused or aggravated by service.  The examiner's rationale for her conclusion was based on her finding that although the Veteran was treated for gastrointestinal symptoms in service, this treatment was related to his upper gastrointestinal condition for which he is currently service connected.  Furthermore, there was no mention of IBS diagnosis in the service treatment records or postservice treatment records until February 2013.  Moreover, the examiner opined that it is less likely than not that the Veteran's diverticulitis was caused by exposure to environmental hazards (chemical and biological weapons) during routine details in service.  She specifically noted that diverticulitis is a condition with a clear and specific etiology and diagnosis and not among the medically unexplained chronic multi-symptoms illness that VBA has associated with Gulf War environmental hazards exposure.  

The Board finds that the rationale for the VA examiner's conclusion that the Veteran's diverticulitis is not related to in-service exposure to environmental hazards is inadequate for evaluation purposes.  Specifically, although diverticulitis is not among the medically unexplained chronic multi-symptoms illnesses that is associated with Gulf War environmental hazards exposure, this does not necessarily preclude the possibility that the Veteran's diverticulitis is related to environmental hazards exposure.  Indeed, the Board has found his report of exposure to environmental hazards to be credible.  Therefore, the Board finds that an addendum opinion should be obtained as to whether the Veteran's diverticulitis is related to his military service, to include exposure to environmental hazards, without consideration that diverticulitis is not one of the chronic multi-symptoms illnesses associated with Gulf War environmental hazards exposure.    

The Board also notes that the January 2014 VA examiner opined that the Veteran's diverticulitis status post colon resection with residuals was not caused or aggravated by his service-connected GERD with IBS.  This opinion was provided with sufficient rationale and is adequate for evaluation purposes.  Thus, an addendum opinion as to this issue is not necessary on remand.

Finally, with respect to the Veteran's mild restrictive ventilator defect claim, the Board most recently remanded this claim in November 2013 for an addendum opinion regarding whether the Veteran has an additional disability due to a disease or injury superimposed upon his mild restrictive ventilatory defect as a result of his active duty service, to include the exposures noted in the record (e.g., oil fires; chemical and biological agents during training); as well as whether any other disabilities related to the Veteran's complaints of shortness of breath and breathing problems (including dysphagia, duodenitis, esophageal candidiasis, and Schatzki Ring) had their onset during, or were caused or aggravated by, the Veteran's active duty service, to include the exposures noted in the record.  

Pursuant to the Board remand, a VA medical opinion was obtained in February 2014.  After review of the Veteran's claims folder, the VA examiner concluded that there is no evidence available that the Veteran has an additional disability due to a disease or injury superimposed upon his mild restrictive ventilator defect as a result of his active duty service, to include his exposure to environmental hazards.  Indeed, the VA examiner reported that there was no current mild restrictive ventilatory defect given a normal spirometry reading in May 2013 and that the Veteran was not on medication for a lower respiratory condition.  She also noted a review of pertinent medical evidence of record, to include normal chest X-rays dated May 2009 and May 2013.  Moreover, treatment records were silent for emergency room visits, hospitalizations, or medications related to chronic lower respiratory symptoms.  Furthermore, although the May 2009 PFT results suggested a mild restrictive ventilator defect due to reduced vital capacity, this was not a pathognomonic correlation and may have represented a variation in testing/effort since PFTs in May 2013 showed normal spirometry (normal vital capacity) and improved DLCO on no treatment.  

With regard to the Veteran's diagnosed dysphagia, duodenitis, esophageal candidiasis and Schatzki Ring, the February 2014 VA examiner opined that these disabilities are not related to shortness of breath and breathing problems.  Pertinently, however, the examiner did not state why these disabilities are not related specifically to the Veteran's shortness of breath and breathing problems.  Indeed, she did not explain any symptoms of these disabilities.  Moreover, she reported that the Veteran's dysphagia, duodenitis, esophageal candidiasis, and Schatzki Ring are not related to the Veteran's military service, to include exposure to environmental hazards, in part because these disabilities have a clear and specific etiology and diagnoses and are not among the medically unexplained chronic multi-symptoms illnesses that VBA has associated with Gulf War environmental hazards exposure.  However, as discussed above, although these disabilities are not among the undiagnosed illnesses associated with Gulf War environmental hazards exposure, this does not necessarily preclude these disabilities from otherwise being related to the Veteran's credible report of exposure to environmental hazards.  As such, the Board finds that an addendum opinion should be obtained as to whether the Veteran's dysphagia, duodenitis, esophageal candidiasis, and Schatzki's Ring are related to the Veteran's mild restrictive ventilator defect (to include his complaints of shortness of breath and breathing problems) and whether these disabilities are related to his military service, to include exposure to environmental hazards, without consideration that these disabilities are not among the chronic multi-symptoms illnesses associated with Gulf War environmental hazards exposure.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion from the examiner who 
conducted the January 2013 VA audiological examination.  If the examiner is not available, obtain an opinion from another audiologist.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss was incurred in or aggravated by his active duty service, to include his credible report of acoustic trauma.  In providing the opinion, the examiner should address the Veteran's report that he has experienced decreased hearing in his ears since service. 

It would be helpful if the reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The reviewer should explain the reasons behind any opinions provided.

2. Obtain a supplemental opinion from the examiner 
who conducted the February 2013 VA psychological examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional with sufficient expertise to discuss undiagnosed illness.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.

The examiner must provide an opinion as to the following:

a. Whether the Veteran currently has a sleep disability, to include primary insomnia.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current sleep disability was incurred in or aggravated by his active duty service. 

b. If the examiner is unable to provide a diagnosis for the Veteran's claimed sleep problems, the examiner should determine whether the Veteran has sleep disturbances that are related to an "undiagnosed illness."

It would be helpful if the reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The reviewer should explain the reasons behind any opinions provided.

3. Schedule the Veteran for a VA examination for his bilateral feet condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to the bilateral foot condition. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render opinions as to the following: 

a. Whether it is at least as likely as not that the Veteran's diagnosed plantar fasciitis of the left foot was incurred, or caused or aggravated by his military service.  In responding to this question, the reviewer should consider the Veteran's in-service treatment for left foot pain.

b. Whether it is at least as likely as not that the Veteran's diagnosed plantar fasciitis of the left foot was caused or aggravated by his service-connected lumbar spine disability or non-insertional Achilles tendonitis of the bilateral ankles. Aggravation means that the disability permanently worsened beyond its natural progression.

c. Whether the Veteran has a currently diagnosed disability of the right foot, and if so, whether it is at least as likely as not that it was incurred in, or caused or aggravated by his military service.  In responding to this question, the reviewer should consider the Veteran's in-service treatment for right foot pain.

d. If the Veteran has a currently diagnosed disability of the right foot, whether it is at least as likely as not caused or aggravated by his service-connected lumbar spine disability or non-insertional Achilles tendonitis of the bilateral ankles. Aggravation means that the disability permanently worsened beyond its natural progression.

It would be helpful if the reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The reviewer should explain the reasons behind any opinions provided.

4. Obtain a supplemental opinion from the examiner who provided the January 2014 opinion for the Veteran's diverticulitis.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.

The examiner must provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran's diverticulitis status post colon resection with residuals was incurred in, or caused or aggravated by, his active duty service, to include his reports of being exposed to chemical and biological weapons during routine details.

It would be helpful if the reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The reviewer should explain the reasons behind any opinions provided.  Furthermore, in providing the requested opinion, the examiner is specifically directed to find the Veteran credible with regard to his in-service exposure to chemical and biological weapons, and is also directed to not consider the fact that diverticulitis is not a chronic multi-symptom illness that VBA has associated with Gulf War environmental hazards exposure.

5. Obtain a supplemental opinion from the examiner who provided the February 2014 opinion for the Veteran's mild restrictive ventilator defect.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.

After reviewing the file, the examiner should render opinions as to the following:

a. Whether it is at least as likely as not that the Veteran's diagnosed dysphagia, duodenitis, esophageal candidiasis, and Schatzki's Ring are related to his complaints of shortness of breath and breathing problems. 

b. If it is determined that the Veteran's dysphagia, duodenitis, esophageal candidiasis, and/or Schatzki's Ring are related to the Veteran's complaints of shortness of breath and breathing problems, provide an opinion as to whether it is at least as likely as not that these disabilities had their onset during, or were caused or aggravated by, the Veteran's active duty service, to include the exposures noted in the record (e.g., oil fires; chemical and biological agents during training).

It would be helpful if the reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The reviewer should explain the reasons behind any opinions provided.  Furthermore, in providing the requested opinion, the examiner is specifically directed to find the Veteran credible with regard to his in-service exposure to chemical and biological weapons, and is also directed to not consider the fact that dysphagia, duodenitis, esophageal candidiasis, and Schatzki's Ring are not chronic multi-symptom illnesses that VBA has associated with Gulf War environmental hazards exposure.

6. After the above is complete, readjudicate the 
Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


